﻿1 Mr. President, I am delighted to have the opportunity to convey to you, and through you to all the delegations represented here, the warm greetings of His Excellency Alhaji Field Marshal Idi Amin Dada, President-for-Life of the Republic of Uganda, the Government and the entire people of Uganda and to wish you fruitful deliberations during this session.
2.	It is now 15 years since Uganda was admitted as a full Member of this Organization and it is my pleasure to reaffirm my country's belief in the purposes and principles of the Charter of the United Nations.
3.	Allow me, on behalf of my delegation, to convey to you, Mr. President, our heartiest congratulations on your election to the presidency of the thirty-second session of the General Assembly. It is, indeed, a fitting tribute to your eminent qualities as a diplomat and statesman. Your election is also a well-deserved honour for your gallant country, with which my country, Uganda, enjoys excellent relations and which has played a leading role in the non-aligned movement. There is no doubt that with your renowned abilities you will carry out your very heavy responsibilities to the satisfaction of this Assembly, which I am certain will record great successes under your wise guidance.
4.	Our congratulations go also to the officers of the General Assembly, who will be assisting you in the fulfilment of your noble duty.
5.	By the same token I should like to register my sincere appreciation of the creative efforts and considerable results achieved at the last session under the guidance of the outgoing President, Mr. Hamilton Shirley Amerasinghe of Sri Lanka.
6.	I wish also to pay a special tribute to our Secretary- General, Mr. Kurt Waldheim, who since he began his second term of office has brought great dedication and a sense of personal commitment to his heavy task. My country has noted with appreciation the dynamism with which he has been performing his duties since the last session of the General Assembly. The role that Mr. Waldheim is playing in maintaining international peace and security and in bringing about justice and human equality among all peoples of the world has been hailed and commended by all peace-loving nations of the world.
7.	1 have no doubt that you will agree with me, Mr. President, that of all the changes which have occurred in the international community since the inception of this Organization none has more profoundly changed the face of the world than the achievement of independence by those countries and peoples formerly under colonial rule. Equally you will agree with me that the process of decolonization is not yet complete, especially on the African continent. However, we can look to a day in the near future when no people or country will be under the control of any imperialist Power.
8.	It is with great pleasure, therefore, that my delegation congratulates the people of Djibouti on their accession to independence. My country welcomes that new sister State from Africa to the ranks of this Assembly. Africa's determination to stamp out all vestiges of colonialism and imperialist manoeuvres has been demonstrated once again and it is now the duty of all States Members of the United Nations to give all possible assistance to this new sister State in order to preserve its political and economic independence.
9.	My delegation is also very happy to see the Socialist Republic of Viet Nam take its rightful place in this universal Organization. We all recall the heroic struggle which the people of Viet Nam waged to liberate itself from the fetters of imperialist forces in order to establish a free and peaceful society. The presence of the Socialist Republic of Viet Nam among us today clearly demonstrates yet another crushing political defeat inflicted upon the forces of the imperialists and reactionaries who are resentful of the political and economic independence of countries of the third world, particularly members of the non-aligned movement. It also signifies that the people will always win, irrespective of whether the enemy is a super-Power.
10.	There have been many international changes since the Charter of the United Nations was drawn up in 1945. The number of Member States has increased and so have the activities of the Organization. Since the last session also there have been some changes on the international scene and new developments within this Organization which for millions of people throughout the world provides an indispensable forum in which to bring to the attention of the international community some of the problems that plague the world and for which all too often there is no apparent forum or solution. These factual changes in the life of this Organization necessitate changes in its structure. My delegation suggested during the last session that the negative vote system-more precisely, the veto—had become more distasteful to most members of this Assembly because it is incompatible with the principle of the sovereign equality of all States and gives to a few a-privileged status eclipsing the will of the majority. It is thus imperative that a more democratic and representative system be adopted so that the majority of the membership of the United Nations can play a more effective role in the Organization. I hope that at this session the General Assembly will give this question more serious consideration.
11.	Since the end of the Second World War this Assembly has been preoccupied with the task of finding ways and means of freezing the proliferation of armaments, particularly nuclear armaments. Last year my delegation expressed its concern at the lack of progress in disarmament and the increased tendency towards the production, stockpiling and proliferation of armaments, particularly nuclear armaments. The arms race undertaken by rival super-Powers is a threat to world peace and security, which are of cardinal concern to our Organization.
12.	It would be contrary to the aspirations of the people of the world if this Organization did not make positive moves in the field of disarmament for the maintenance of peace and security among the nations of the world. My delegation is of the strong view that the vast resources which some Members of this Organization are devoting to the production of arms should be utilized to meet the very serious problems of social and economic development of all countries, particularly the developing countries.
13.	It is in the light of this that my delegation welcomes the convening of a special session of the General Assembly devoted to the question of disarmament. It is our hope that the special session will adopt concrete proposals for the solution of the problems regarding disarmament.
14.	On the question of southern Africa we are happy that there has been increasing world concern, especially on the part of some of the big Powers which have made attempts to ensure that a negotiated settlement is found for the issues of the independence of Zimbabwe, Namibia and South Africa. But while Uganda appreciates the current moves for finding a negotiated solution to the problems of southern Africa on the part of some countries, we have time and again made it clear that nothing short of armed struggle will save the situation in Zimbabwe, Namibia and South Africa. This remains our view. We have taken and maintained this stand, mindful of several provocative events by the racist regime in southern Africa and their collaborators.
15.	'We have taken note of the Anglo-American proposals on Zimbabwe, but we still urge caution in the handling of the issue so that the victories caused by the liberation movement are not reversed through the sweet words of the imperialists. Likewise, we maintain that the primary responsibility for the independence of Zimbabwe rests with the colonial Power, namely the United Kingdom. And nothing will convince us that the United Kingdom cannot discipline the rebel Smith if they so desire, as it has indeed done in many other countries which were former colonies of Britain and which had a more complicated situation.
16.	On the other hand, the world community should not lose sight of the fact that the imperialists, after having been routed in other parts of the world, such as South-East Asia, have now turned their eyes to the African continent, especially its southern part, as the centre for their exploitation. So when we see the forces of the racist Vorster and the rebel Smith committing naked aggression against southern African States, such as Angola, Zimbabwe, Botswana and Mozambique, and when at that very time we see the imperialists uttering sweet words about a peaceful solution or a negotiated settlement for the problems of southern Africa, we become more convinced that the imperialists are just trying to buy time while they are arming the racists to the teeth with conventional as well as atomic weapons, so that they can crush the liberation movements and keep Africa safe for imperialism, or what they call Western civilization. Our appeal to Africa is this: "Africa, keep your eyes open and be more vigilant now than ever before." As for the liberation movements, we say: "Do not listen to the sweet words of the imperialists and do not lay down your arms until the last enemy soldier has surrendered." In other words, the armed struggle must continue and be intensified so that the fire Africa has started does not go out.
17.	Similarly with Namibia, the atrocities that are being committed by the racist regime of Vorster must be met with increased fire, and any proposals such as those which were presented by the five Powers for a constitutional settlement must be rejected in toto. We have once before been duped by the so-called talks of the Windhoek school, talks which were meant to hoodwink the gallant Namibian people under the able leadership of the South West Africa People's Organization into accepting the obnoxious policy of bantustanization. We in Uganda are none the less happy with the new victories scored by SWAPO on the war front and hope that they redouble these efforts for the total dislodgement of the racists and the eventual establishment of a government led by the Namibian people.
18.	Turning to the question of South Africa itself, my delegation would like to reaffirm our stand that Vorster has no right to deny over 18 million Africans their fundamental human rights. At the same time we appeal to the Western Powers, particularly the member States of the North Atlantic Treaty Organization, to desist from the nuclear conspiracy that has for a long time characterized their relations with South Africa. In this spirit, we once again call upon the United Nations to consider yet again, and with greater seriousness, the question of isolating the racist regime in South Africa from the world body and its affiliated organs. Further, the United Nations must urgently impose a mandatory arms embargo on South Africa, together with economic sanctions, against the racist regime in that part of Africa. In this connexion, Uganda calls for the full implementation of the Lagos Declaration and the Programme of Action on South Africa adopted at the last session of the General Assembly.
19.	As we have said before, Africa is not fighting to annihilate the white man. What Africa is fighting is oppression, injustice and the degrading and dehumanizing apartheid system imposed forcibly on our black brothers and sisters by the racist regime in South Africa.
20.	Whether the racists and their collaborators like it or not the struggle for self-determination and human dignity in southern Africa will triumph in the long run. At this stage we would, however, wish to pay a tribute to all the gallant sons and daughters of Africa who have fallen in this struggle and to single out for mention the late Steven Biko, a very distinguished leader of the Azanian people, who was murdered in cold blood by the racists of South Africa. We appreciate the material and moral support that Africa has received from several friendly countries in this struggle send express the hope for increased assistance until the final victory is won.
21.	The Middle East crisis remains one of the most serious threats to international peace and security. It is a crisis whose core has too often been overlooked. And this central issue is the rights of the Palestinian people. For this reason, the United Nations, as the custodian of peace, cannot afford to remain indifferent when the fate of a people is at stake.
22.	For over two decades now, the Middle East problem has been the subject of heated and increasingly intensive debates in this Assembly, to say nothing of other international forums, such as the Organization of African Unity 10AVI and the League of Arab States. But each time, the reality and indeed the crux of the problem have been obscured, as have the essential facts of the crisis, which have been falsified by .Western and Zionist propaganda. Needless to say, the problem is essentially neither one of border arguments between Israel and the Arab States, nor one of humanitarian care for the Palestinian refugees.
23.	The essence of the problem, as we see it, is that the Palestinian people have been deprived of their homeland by the Zionists and denied their right to self-determination by the expansionist regime in Israel. Against this background, the belief of my delegation is that no lasting peace can be achieved in the Middle East until the rights of the Palestinians are fully restored. Furthermore, the Zionist regime must withdraw from all Arab territories occupied since the 1967 war, and adhere to all the relevant resolutions of the United Nations on this matter. Time and again the United Nations has passed resolutions- calling upon Israel to withdraw unconditionally from all the Arab lands which it has occupied illegally since the 1967 war, but to no avail, because of Israel's obstinate and arrogant attitude. Indeed, Zionist Israel, supported by certain Western Powers, has virtually become a huge military arsenal threatening to wipe out the Arab peoples and threatening international peace and security. That is why the Arab peoples have taken up arms against Israel; they have no other choice. It is a choice that we in Uganda support unequivocally and we shall continue to give all our support to the struggling people of Palestine.
24.	It is in the light of this that my delegation hopes and believes that this current session of the General Assembly will attach the greatest importance and urgency to this issue and adopt firm proposals, especially with regard to the continued Zionist aggression and colonial expansionism.
25.	We support the declaration of the non-aligned countries, adopted at the extraordinary meeting of the Foreign Ministers of the non-aligned countries, held in New York on 30 September 1977, pledging their help and support to the struggle to recover all Arab occupied territories since 1967 and to restore the natural rights of the people of Palestine, including their right to self-determination and the right to establish their own ate on Palestinian soil, as well as the right to compensation for their property, stolen by the Zionists. We believe that the Geneva Peace Conference on the Middle East should be held within the ambit of this declaration and that the Palestine Liberation Organization, which is the legitimate representative of the Palestinian people, should participate in these negotiations, aimed at settling the Palestinian issue and the whole question of the Middle East.
26.	When the Charter of the United Nations was signed in 1945, it created a world with a background of two devastating world wars in half a century. Naturally, the Charter highlighted the United Nations' quest for peace and security. The authors of the Charter were not, however, oblivious of the important role to be played by economic stability and orderly development in the world. A world divided between those who live in lavish affluence on the one hand, and those who live in abject poverty and deprivation on the other, is hardly conducive to continued peace and security. In such conditions, a time might come when those who feel condemned to perpetual poverty and suffering might think that they have nothing to lose but their misery. Then those who enjoy the luxuries of affluence might have no guarantee of their continued prosperity in peace and security.
27.	The Charter of the United Nations turned the world community to the solution of economic, social and humanitarian problems, so that a better world could be evolved for the happiness of man, enabling him to live in peace, security and prosperity. However, the inclination of some Members of this Organization to maintain the world economic status quo has perpetuated the gap between the poor and the rich nations.
28.	Since the United Nations was founded, its impact has been exhibited in the increased number of developing countries that have achieved political independence and joined the world community. Those countries have rightly realized that political independence without economic independence and without a fair and just share of the fruits of the world's economic development is fragile. Their solidarity, moulded out of common aspirations, has had an impact on economic relations among nations. Their just claim to share in world economic development culminated in the Declaration and Programme of Action on the
Establishment of a New International Economic Order, which emanated from the sixth special session of the General Assembly. That document, together with the Charter of Economic Rights and Duties of States and the decisions of the seventh special session of the General Assembly and other relevant General Assembly resolutions, constitute an important corner-stone for the establishment among nations of new economic relations based on equality and justice.
29.	The new international economic order should be the basis for the eradication of poverty, hunger, malnutrition, disease and ignorance. This new order of relationships has been strongly advocated and supported by the developing countries, having in mind the way the old economic set-up in the world has functioned; but even if the developing countries had not advocated this approach, other groups of countries would probably have advocated a change and realignment of world economic relations. Since the world community set itself on the path of establishing a new international economic order, meetings and negotiations have taken place in order to give practical effect to our aspirations. However, due to a lack of political will, mainly on the part of developed industrialized countries, little progress has been achieved towards the establishment of a fair and just economic relationship among the nations of the world. Some developed countries still want to maintain the old status quo in world economic relations.
30.	The meagre results achieved so far in the establishment of the new international economic order underline the inflexibility of some developed countries in the face of fast changing world economic relations. The recent Conference on International Economic Co-operation, or North-South dialogue, in Paris points to the fact that, unless there is a reasonable accommodation to the aspirations of the majority of mankind in the world, we face a rough road ahead in our endeavours to establish fair and just economic relationships among rations.
31.	The United Nations, as a universal and fully representative body, is the most appropriate forum in which global issues concerning economic development should be negotiated. We said this at the inception of the Paris negotiations and in our later statements on this issue, and the meagre results of the Paris dialogue only serve to underline our scepticism. We hope that full negotiations of this nature will be carried out within the United Nations system, where all countries are represented.
32.	In this regard, my delegation would like to underline the declaration of the Foreign Ministers of the developing countries issued in New York on 29 September 1977. Unfortunately, there was no agreed assessment of the Paris dialogue at the resumed thirty-first session of the General Assembly. We should now bring all negotiations of a global nature under the auspices of the United Nations.
33.	We should also like to reaffirm emphatically the inalienable right of the developing countries to full and permanent sovereignty over their natural resources and all their economic activities, including the right of nationalization according to their national laws. This position is in line with the Charter of Economic Rights and Duties of States. Uganda's declaration of its economic war was a national expression of this right, and we have already made compensation settlements with some of the people affected. Uganda has now embarked on a three-year action programme to rehabilitate its economy.
34.	As a land-locked developing country, we welcome investments in our country as long as they are in line with our laws. We also welcome assistance from the United Nations, its agencies and the world community. In this regard, we should like to underline the declaration of the Foreign Ministers previously referred to in which, among other things, that declaration urges the developed countries to pay special and urgent attention to the particular and pressing needs and requirements of the least-developed, land-locked, most seriously affected and island developing countries, and calls for the implementation within specific time-frames of the special measures and decisions adopted in their favour by the organs, organizations and other bodies of the United Nations system. To this special pronouncement by the foreign ministers of the developing countries, I should like to add the question of transit for land-locked developing countries. We hope that the Third United Nations conference on the Law of the Sea will work out a satisfactory convention safeguarding the right of access of land-locked developing countries to and from the sea.
35.	As regards coercion in international trade, we welcome the declaration of the Foreign Ministers of developing countries and the iteration of their commitment to condemn, reject and resist all forms of threats or coercive and discriminatory economic policies and practices, including the imposition of restrictions on the direct or indirect transfer of advanced technology to individual or groups of developing countries by the developed countries. Any country contemplating the use of such measures, including sabotage, against my country would not only be violating the Charter of Economic Rights and Duties of States but would also be acting contrary to the spirit of co-operation of the developing countries as contained in the declaration of their Foreign Ministers which was adopted by acclamation in New-York on 29 September 1977.
36.	Uganda attaches great importance to human settlements in the totality of development. We have closely followed the evolution of the concept of human settlements within the United Nations system and have participated actively in discussions at different levels, both nationally and within the United Nations, and in preparatory committees, culminating in the Vancouver Conference at which my country was represented at a very high level.
37.	Since the Habitat Conference at Vancouver, encouraging developments on the follow-up to Habitat and the issues of institutional arrangements in the field of human settlements, have taken place. It will, however, be recalled that at its thirty-first session the General Assembly was unable to resolve sensitive issues of institutional arrangements in the field of human settlements. At that session, the General Assembly referred these issues to the sixty-third session of the Economic and Social Council, requesting the Council to take definitive decisions.
38.	Despite the time, patience and talent deployed, by all members of the delegations which participated in the consultations, the Economic and Social Council was not able to reach a consensus on some issues contained in Conference Room Paper No. 8, and therefore decided, without prejudging the final position that Member States may take on the matter, to transmit the draft resolution on institutional arrangements for international co-operation in the field of human settlement to the General Assembly at the current session as a text for further negotiations. My delegation hopes that the further negotiations envisaged by the Council will be completed on the issues outstanding at the present session of the General Assembly so that the central and regional secretariats can operate and play their important role in the development of towns and villages, especially in developing countries like Uganda.
39.	Before concluding, let me touch briefly on the question of refugees. Uganda has for a long time been playing host to refugees from many neighbouring countries, and we have been doing this in accordance with our traditional African hospitality. We have given the refugees land on which to settle and grow food. We have made available to them not only health care but also educational facilities for their children from the level of primary school up to that of university. In doing this, Uganda has never allowed those refugees to engage in any subversive activities against their countries of origin. Uganda has never supplied a single gun to any of them to go and attack his country of origin. In fact, their continued stay in our country is conditional on their undertaking that they will never engage in any subversive activities against their former countries. Now, while doing this, we have seen in contrast how certain countries have been shamelessly violating those elementary rules governing the stay and conduct of refugees in any country. These imperialist countries have gone even to the extent of signing agreements with the refugees according to which they would support an invasion of Uganda in return for recolonizing Uganda for at least 25 years. Knowing how hypocritical and malicious these imperialist countries are, it is not surprising to see that they are the same countries which, while engaging in subversive activities and joining hands with exiles in such criminal acts, have had the audacity of coming to this rostrum to talk about human rights. Their tears from this rostrum were nothing but crocodile tears. They were nothing but a deliberate cover- up for their diabolical plans against Uganda.
40.	The real reason behind this wild campaign against Uganda is not so much the concern for human rights; it is the resentment those hypocrites have against' Uganda and in particular against the conqueror of the British Empire, President-for-Life Idi Amin Dada, who put an end to their criminal exploitation of Uganda's economy when he declared the economic war in 1972. They were so furious that they even cut off their so-called technical assistance, with immediate effect. That meant that technicians such as engineers, teachers and lecturers had to leave Uganda immediately. What is more, even doctors and nurses were ordered to leave Uganda immediately. Their calculation at that time was that Uganda's economy would collapse within three months, after which they would come back and continue their exploitation.
41.	But, of course, that was nothing but day-dreaming. It is now over five years since Ugandans took full control of their economy, and today we have even more industries than we had before the declaration of economic war. Our economy is in a stronger position than ever before, our plan of action is in progress, and experts from over 50 friendly countries are working with us on various developments projects. These experts do not, of course, include the imperialist exploiters, who are preoccupied with subversive activities against Uganda.
42.	Uganda has no time to waste. It is fully engaged in implementing its action programme. But if the imperialists and Zionists and their puppets attempt to interfere with this process of nation-building, Uganda will not hesitate to hit back very hard at them.
43.	This leads me also to make a comment on certain unfortunate remarks voiced in this hall this morning by the representatives of certain puppet regimes. My delegation reserves the right to reply to these remarks at an appropriate time. But while reserving that right, let me say this: we in Uganda, a country which won its independence through hard struggle and which has paid, and is still paying, the price of having dared to kick out foreign exploiters through the declaration of economic war, will never allow any country or any puppet regime, for that matter, to interfere in our internal affairs in any guise.
44.	If those allegations had been made by the imperialists themselves, I would have given them the fire they deserve. But since they came from a puppet, then let me say this: in Uganda we have an African proverb that, if a girl comes to you weeping and then starts accusing the boy, you should not condemn that boy before you listen to his story because you may hurt the wrong person. The imperialists and Zionists, through their press media and through their puppets, have been making wild and malicious allegations against Uganda for the reasons I outlined earlier in my statement. Now -they want to drag others into their war against Uganda in order to divert this Organization from the real issues facing it, such as the problem of southern Africa where, even now when they come and hypocritically condemn apartheid, their governments continue to invest millions of dollars with the racist regime practising apartheid and which is oppressing millions of black people. As far as I know, Uganda and Papua New Guinea are two sister countries, and I think representatives of that country should have enough courage to listen to the boy's story before they give credit to the girl's story, especially when they know that that girl is an imperialist prostitute sent to confuse this world Organization.
 

